internal_revenue_service number release date index number ----------------------- ------------------------- -------------------------------------- --------------------------- ------------------- ----------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec plr-114607-06 date date legend legend corporation director subsidiary trade_association law firm date a date b date c date d date e date f year g year h j --------------------------- ------------------------- -------------------------------------- ------------------------------------------------------------ ----------------------------------------------------- -------------------- ------------- -------------- -------------- ------------------ ------------- ------- ------- ---- ----------- ------------- corporation is a publicly-held corporation subsidiary is a wholly-owned this letter responds to a letter dated date submitted by your plr-114607-06 dollar_figurek dollar_figurel dear ----------------- authorized representatives requesting a ruling under sec_162 of the internal_revenue_code code specifically a ruling is requested that the receipt of legal fees by law firm from trade_association will not cause director to fail to qualify as an outside director of corporation under sec_1_162-27 of the income_tax regulations regulations corporation represents the following facts subsidiary of corporation director was elected to corporation’s board_of directors on date a director is not and has not been employed by and does not and has not served as an officer of corporation at any time director has been a partner at law firm since date b director’s partnership_interest in law firm represents less than percent of the ownership interests in the partnership is one of several law firms that provide legal services to trade_association subsidiary is one of j companies that are members of trade_association the members of trade_association approve its annual budget trade association’s annual budget includes an item for anticipated legal fees trade_association is funded through dues paid_by its members law firm has provided legal services to trade_association since approximately year g law firm does not provide any services directly to corporation subsidiary or any of their affiliates director is neither the engagement partner nor the primary attorney at law firm who provides services to trade_association director has provided services to trade_association in his capacity as a partner of law firm on only a limited number of discrete matters director’s percentage interest and his compensation as a partner of law firm have no direct relationship to the amount received by law firm from trade_association for legal services association’s executive vice president and approved by trade association’s executive committee the executive committee consists of the executive vice president and representatives of each of trade association’s members trade_association is billed directly by each of the law firms and pays such bills directly from its accounts there is no specific allocation of bills for legal services to any of trade association’s members trade_association represents the ------------------------------------------------ law firm the law firms representing trade_association are selected by trade the presidency of trade_association is a rotating position and it is filled by plr-114607-06 annual legal fees paid_by trade_association to law firm vary from year to year but approximated dollar_figurek in year h for the period date c to date d trade association’s budget includes a retainer of dollar_figurel per month payable to law firm executives of trade_association member companies effective date e the president and chief_executive_officer of subsidiary was named president of trade_association and made a member of trade association’s executive committee this individual also is president chief operating officer and a director of corporation and was previously vice president and secretary treasurer of trade_association this individual’s term as president of trade_association expires on date f in addition several employees of corporation and subsidiary serve on trade_association standing committees as do employees of other trade_association member companies sec_162 of the code provides that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries and other compensation_for_personal_services actually rendered sec_162 of the code provides that a publicly_held_corporation shall not be allowed a deduction for remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure sec_162 of the code excepts from this limitation certain performance based compensation payable solely on account of the attainment of one or more performance goals if among other requirements the performance goals are determined by a compensation committee of the board_of directors comprised solely of two or more outside directors sec_1_162-27 of the regulations provides that a director is an outside director if the director a is not a current employee of the publicly_held_corporation b is not a former employee of the publicly_held_corporation who receives compensation_for prior services other than benefits under a tax-qualified retirement_plan during the taxable_year c has not been an officer of the publicly_held_corporation and d does not receive remuneration from the publicly_held_corporation either directly or indirectly in any capacity other than as a director for this purpose remuneration includes any payment in exchange for goods or services sec_1_162-27 of the regulations provides that for purposes of sec_1_162-27 remuneration is received directly or indirectly by a director in each of the following circumstances a if remuneration is paid directly or indirectly to the director personally or to an entity in which the director has a beneficial_ownership interest of greater than percent for this purpose remuneration is considered paid when actually paid and throughout the remainder of that taxable_year of the plr-114607-06 corporation and if earlier throughout the period when a contract or arrangement to pay remuneration is outstanding b if remuneration other than de_minimis remuneration was paid_by the publicly_held_corporation in its preceding tax_year to an entity in which the director has a beneficial_ownership of at least percent but not more than percent for this purpose remuneration is considered paid when actually paid or if earlier when the publicly held company becomes liable to pay it c if remuneration other than de_minimis remuneration was paid_by the publicly_held_corporation in its preceding_taxable_year to an entity by which the director is employed or self-employed other than as a director for this purpose remuneration is considered paid when actually paid or if earlier when the publicly_held_corporation becomes liable to pay it corporation represents that director is not a current employee former employee or officer of corporation subsidiary or any affiliate thereof and that corporation does not pay remuneration directly or indirectly to director other than in his capacity as a director on corporation’s board_of directors based on the information submitted we rule that the receipt of legal fees by law firm from trade_association will not cause director to fail to qualify as an outside director of corporation for purposes of sec_1_162-27 of the regulations except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely ___________________________________ kenneth m griffin assistant branch chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
